Citation Nr: 0728977	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the feet and ankles.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1955.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 2005 decision by the RO.

The veteran testified at a hearing held during June 2007 at 
the RO before the undersigned Board member.


FINDING OF FACT

The veteran has degenerative joint disease of the feet and 
ankles; the evidence oes not show that it is related to 
trauma in service.


CONCLUSION OF LAW

The veteran does not have degenerative joint disease of the 
feet and ankles that is the result of injury incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim of service connection, 
VCAA notice letters were sent in September 2003 and September 
2004, prior to the RO's April 2005 decision.  Those letters 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any evidence in his possession that 
pertained to his claim.  In a March 2006 letter to the 
veteran, the RO additionally informed him of the criteria for 
establishing a rating and an effective date in connection 
with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim of service 
connection for degenerative joint disease of the feet and 
ankles, some of the required notice was not provided to the 
veteran until after the RO entered its April 2005 decision on 
his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim for service connection for bilateral 
foot and ankle disorders during February 2006.  The veteran 
has not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.




II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

In a September 2003 statement filed in support of his claim, 
the veteran contends that he injured his feet and ankles 
during service in 1954 when he had to jump down nine feet and 
landed with both feet on a round pipe.  He stated that he was 
taken to the post hospital.  X-rays did not show any broken 
bones, but he did suffer severe bruising and sprain to both 
feet.  He was given light duty until the swelling in both 
feet went down.  Later at a different base he still could not 
walk far without experiencing pain and numbness in both feet.  
He was provided special boots and shoes with arch supports.  
He stated that, when he was discharged in September 1955, he 
had an E-profile on his feet.  In civilian life he did not 
have much trouble with the pain and numbness in his feet 
because he was an electrical engineer and he did not have to 
walk far or stand for long periods of time at work.  Now he 
states that he experiences severe pain and numbness in both 
feet whenever he walks a short distance or stands more than 
15 minutes.  He said that arch supports no longer help the 
problem. 

At the June 2007 hearing, the veteran's testimony included a 
similar account of the trauma he experienced in service, as 
noted above.  The veteran also testified that, after the fall 
in 1954, his feet swelled so much that his toenails had to be 
removed within a month of the accident.  Over the years he 
had to have his toenails removed four or five times, and they 
still try to grow straight up.  He testified that, after he 
was discharged from service in September 1955, with his 
associate in electronics degree, he never had to work on an 
assembly line.  He was always teaching school or supervising 
electronics installations.  Although his feet hurt, he never 
sought disability benefits from VA because he was making good 
money.  Now, however, as he has become older, his feet still 
hurt.  After retirement in 1998, he taught school for awhile, 
and then started driving for a living in order to be able to 
stay off his feet.  The veteran testified that, after 
service, he had sought treatment for his feet from a Dr. E. 
in Texas.  (He did provide a release for records from Dr. E. 
for treatment records for the period from November 1961 to 
November 1962 stating that Dr. E. had removed his big toe 
nails and prescribed arch support, but he was unable to 
provide an address for Dr. E.)  The veteran reiterated that 
his feet had always hurt, but he had gotten around that 
because he did not have to stand up all the time.  He also 
testified that he did not seek treatment from VA until about 
September 2003.     

Unfortunately, the National Personnel Records Center (NPRC) 
notified the RO that the veteran's service medical records 
were not available.  They had been apparently destroyed in 
the 1973 fire.  The veteran was notified of this loss by the 
RO in a March 2004 letter asking that he complete and return 
an enclosed NA Form 13055 request for information needed to 
reconstruct medical data.  The Form 13055, which the veteran 
did complete and return during May 2004, contained notice to 
the veteran of possible alternative sources of medical 
records.  A further request by the RO in February 2005 for 
search of morning reports from the veteran's unit failed to 
obtain any further information to support his claim of trauma 
to his feet in service. 

The Board has a heightened duty to consider application of 
the benefit of the doubt rule (not a heightened benefit of 
the doubt), to assist the veteran in developing his claim, 
and to explain its decision when the veteran's medical 
records have been destroyed.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005);  Russo v. Brown, 9 Vet. App. 46 (1996); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In response to the Form 13055, the veteran did file private 
medical treatment records from Metropolitan Health 
Corporation and the Grand Rapids Osteopathic Hospital from 
January 1974 to June 1974 (there are also some later records 
up to 1980, but they do not relate to treatment of the 
veteran's feet).  Review of these records shows that the 
veteran was treated for, and had surgical removal of, 
bilateral infected big toe nails.
 
The file contains VA treatment records from October 2001 to 
March 2004.  The first reference to a complaint by the 
veteran about problems with his feet is noted in an August 
20, 2003, treatment note.  The veteran complained of very 
high arches on his feet.  He reported that he had an injury 
while in service, and he wanted to inquire about service 
connection for his foot problem.  He also was asking for 
orthotics, and it was noted that he could need a referral to 
the podiatry department.  On August 27, 2003, the veteran met 
with a VA staff podiatrist.  He reported that he had injured 
his feet in service, but they had not bothered him for many 
years (the veteran clarified this statement in his September 
2005 substantive appeal saying that the pain in his feet and 
ankles always was with him since service).  He reported that 
now his feet and ankles ache later in the day, and that 
Tylenol relieved the pain.  On examination it was noted that 
the veteran did not have high arched feet, but rather were 
pronated.  Pain was produced in the ankles with dorsiflexion, 
and there was slight pain in the mid-tarsal joints with 
pronation.  The podiatrist diagnosed ankle and foot pain, and 
recommended Alimed insoles.

The veteran returned to the same VA podiatrist on October 22, 
2003, stating there was no change in his ankle and foot pain, 
and the sides of his legs go numb if he stands for long 
periods of time.  X-rays of the feet and ankles showed 
degenerative joint disease of the ankles and tarsal bones, 
more prominent in the right than in the left.  The veteran 
returned on March 15, 2004, complaining to the same VA 
podiatrist that his feet still ached despite use of supports 
in his shoes.  He said that he took no medication for pain.  
The podiatrist noted that there was still mild pain in the 
mid-tarsal joints with range of motion.  He diagnosed the 
veteran, in pertinent part, with degenerative joint disease.  
Podiatry treatment reports in July 2004, October 2004, and 
January 2005 showed no new complaints from the veteran about 
his feet and ankles, but dealt with treatment of his mycotic 
toe nails.          

The veteran was afforded a VA compensation and pension 
examination of his feet and ankles during February 2006.  His 
report of trauma to his feet in service was similar to the 
accounts noted above.  The veteran complained that he gets 
cramping in the arches of his feet every day.  He has a sore 
dull pain in his right foot that radiates from the arch to 
the ankle and into the calf.  In the left foot he gets pain 
that starts over the left large toe and goes up to the shaft 
of the ankle on the lateral medial side.  He described it as 
an aching cramping pain.  The veteran also noted the problem 
with his toenails.  He stated that his feet will get red and 
warm and will swell after he has been on them.  He wears 
inserts or special shoes.  He does not fall or stumble.  He 
can eat, bathe, groom, dress, and drive, but walking and 
standing without arch supports is difficult.

The examiner noted that x-rays of the feet indicated previous 
evidence of faciitis and tendonitis bilaterally; pes planus 
of the feet; minimal bilateral hallus valgus; and 
degenerative arthritis of the ankles that was moderate at the 
talonavicular joints.  Based entirely on the veteran's report 
of in-service trauma to his feet, the examiner opined that 
all the conditions revealed by the x-ray studies were at 
least as likely as not related to the reported injury to his 
feet that occurred in service.  She also noted that chronic 
medial arch pain and metatarsalgia were also as likely as not 
related to the reported injury in service.  Based on the x-
ray evidence, the examiner also diagnosed the veteran with 
degenerative joint disease of the feet and ankles, and she 
opined that this as well was as least as likely as not 
secondary to the contusion that the veteran reported had 
occurred in service. 

At the June 2007 hearing, the veteran's ability to obtain 
alternative evidence in the form of statements from relatives 
or friends that supported his contention of problems with his 
feet since 1955 was discussed.  Now 75 years old, the veteran 
noted that his wife and brother had both passed away.  After 
the hearing, he did file statements from his sister-in-law, 
and two friends.  One friend, C.P., stated that he had known 
the veteran since the early 1980s.  C.P. was a full time 
electronics instructor and the veteran was a part-time 
instructor.  C.P. noted that the veteran would usually sit on 
a tall stool when he lectured because, when questioned about 
it, he complained about his feet hurting him.  C.P. noted 
that even to the present time the veteran had complained 
about aching feet.

The veteran's sister-in-law stated that she had known the 
veteran since he was 15 years old.  She knew that in high 
school he had worked the night shift on a local 
manufacturer's assembly line, and during the day he attended 
electronics school.  She knew that, after his discharge from 
service, the veteran could not return to work with this 
manufacturing company because he was unable to stand for any 
length of time.  He took a job as an electronic technician, 
and also taught electronics, so that he could sit down most 
of the time.  She noted that the veteran still could not 
stand for any length of time without sitting down, and that 
his feet had bothered him since service.

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2007).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2007); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the present case, the Board has considered application of 
the rule of reasonable doubt, but finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection.  The Board acknowledges that the 
veteran is competent to testify about what he has experienced 
with regard to how and when the injury to his feet and ankles 
occurred, and the symptoms he has experienced since that 
time.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Although the Board is sympathetic to the veteran's complaints 
of foot and ankle pain, the available medical evidence does 
not show that he has had a chronic disability of his feet and 
ankles since service.  Unfortunately, the veteran's service 
medical records also are not available to support his claim 
of trauma to his feet in service.  The Board notes that the 
VA examiner in February 2006 emphasized the fact that her 
nexus opinions were entirely based on the veteran's report of 
trauma in service.  In this case, the Board discounts the 
probative value to be accorded such opinions when assessing 
the credibility and weight to be given evidence, inasmuch as 
there is basically no evidence except lay statements to 
support the veteran's contentions.  See Owens v. Brown, 7 
Vet. App. 429 (1995).
Although the veteran has a current diagnosis of degenerative 
joint disease of his feet and ankles, the medical evidence 
that the veteran has provided only shows surgical removal of 
his toe nails in 1974, some 20 years after the complained of 
injury in service.  He testified, and the VA medical evidence 
shows, that he did not seek treatment for any foot disorders 
with VA until 2003, about 49 years after the complained of 
injury in service.  The veteran has also testified that, 
while his feet always hurt him after service (and it is noted 
that he did initially report to a VA podiatrist in August 
2003 that his feet had not bothered him for many years), he 
compensated by seeking employment that did not require 
prolonged standing or walking.

However the veteran may have dealt with his foot problem over 
the years, the Board finds it significant and persuasive that 
the veteran has been unable to provide a documented medical 
history of treatment for his complaint of chronic foot and 
ankle pain (as opposed to treatment for his infected toe 
nails in 1974) until he consulted VA in 2003.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Service connection for degenerative joint disease of the feet 
and ankles is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


